Citation Nr: 1029073	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military duty from October 1952 to June 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In July 2007 and again in January 2009, the Board remanded this 
claim to further development.  The Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  The case has been returned to the Board 
and is ready for further review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not noted at service entry.

2.  Bilateral hearing loss clearly and unmistakably existed prior 
to active service.

3.  Bilateral hearing loss clearly and unmistakably underwent no 
permanent increase in severity during active service.

4.  The Veteran's tinnitus is not a result of an injury or 
disease that occurred during active military service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service- connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the instant case, the RO sent a letter to the Veteran in 
November 2003 addressed all three notice elements for service 
connection.  In June 2006, a letter was sent to him which 
informed the Veteran as to how VA assigns disability ratings and 
effective dates in the event that a claim is granted.  

As to the issue regarding new and material evidence for service 
connection for hearing loss, in this case, the Board is granted 
that benefit in full.   Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and need 
not be further considered.   

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).  

Service treatment records have been obtained.  VA treatment 
records are also on file, as well as private treatment records.  
VA examinations have been conducted and medical opinions have 
been given.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.   Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the Veteran in developing the 
facts pertinent to the issues on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.



Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the United States 
Court of Appeals for Veterans Claims (Court) generally requires a 
Veteran to show (1) medical evidence of a current disability, (2) 
medical or lay evidence of in-service incurrence or aggravation 
of an injury, and (3) medical evidence of a nexus between the 
claimed in-service injury and the present disability.  Dalton v. 
Nicholson, 21 Vet. App. 23, 36 (2007).  In cases where the 
Veteran cannot establish some of these elements, a Veteran can 
instead establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Veterans Court 
requires a Veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology." Barr, 21 Vet. App. at 307.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted when 
examined for entry into service.  This presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable evidence 
that the disability was not aggravated by active service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the 
Veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that it 
was no more disabling than it was at entrance into service, the 
disorder has not been aggravated by service. Verdon v. Brown, 8 
Vet. App. 529 (1996).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  Generally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there was an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Evidence

Service treatment records show that at service pre-induction 
examination in April 1952, the Veteran's hearing was 15/15, by 
spoken voice and by whispered voice, bilaterally.  On his 
September 1952 active duty examination, his hearing was 15/15, 
bilaterally by spoken and whispered voice.  In January 1953, the 
Veteran was treated for otitis media suppurative, acute, after 
complaining of a sore ear.  It was noted that treatment a few 
days prior showed a small perforation in the right drum and that 
the drum was much scarred and had been subject to much disease.  
He reported having several cases of ear infection in childhood.  
The left eardrum was noted to be scarred considerably.  The drum 
was injected and a few days later, it was noted that the 
condition was subsiding.  He was treated in June 1953 for a sore 
right ear.  He reported having ear trouble before entering the 
Navy.  Otitis media was found.  In July 1953 he came before a 
Board of Survey who recommended that he be discharged from the 
Naval Reserve for atresia, external ear canals, congenital and 
bilateral.  It was noted that this existed prior to service.  The 
Veteran reported that he has had some difficulty hearing for as 
long as he could remember and that while in school he had to sit 
in the front of the room to get along with his studies.  On 
examination, it was noted that his hearing was 15/15 bilaterally 
by spoken voice, and 7/15 in the right ear and 4/15 in the left 
ear by whispered voice.  It was noted that audiograms showed an 
average hearing loss of 40 decibels for all frequencies for air 
conduction in both ears.  The June 1953 diagnosis was changed to 
atresia, external ear canals, congenital and bilateral.  The 
reason for the change was noted as, error.  It was opined that 
the entry made at enlistment was in error and that the condition 
existed prior to service and was not aggravated by service.  

VA outpatient records show that in November 1958, the Veteran was 
hospitalized for a complaint of decreasing hearing.  He reported 
that he had been hard of hearing all of his life.  During 
hospitalization he underwent adenoid removal.  In December 1958, 
he underwent an adenoidectomy and at that time, congenital 
anomaly of both ear canals was noted with some moderate hearing 
loss of the conductive type bilaterally.  VA records show that in 
October 1961, the Veteran underwent audiological evaluation after 
he reported his hearing had worsened.  It showed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
40
LEFT
50
50
60
60
60

In December 1961, the Veteran was seen for deterioration of 
hearing in both ears.  An audiogram was noted to show hearing 
loss of the conductive type on both sides.  Defective hearing, 
bilateral, severe, conductive type; cause undetermined, probably 
congenital was diagnosed.  

In January 1962, he underwent an audiometric examination and mild 
conductive bilateral hearing loss was noted, and a hearing aid 
evaluation was conducted.  

VA outpatient treatment records shows that in October 1997 the 
Veteran complained of decreased hearing since the 1950's.  He 
reported wearing a hearing aid since 1958.  He gave a history of 
ear infections and reported that he experiences bilateral 
periodic tinnitus.  It was noted that test results indicated a 
moderate to severe conductive hearing loss 250-8000 Hz.  In March 
2004, the Veteran reported decreased hearing since 1952, and that 
he has worn hearing aids since 1958.  Periodic bilateral tinnitus 
was noted.  The examiner reported that test results indicate mild 
to profound conductive loss bilaterally from 250-8000 Hz.  In May 
2004, the Veteran was fitted for hearing aids.  

The Veteran was examined by VA in September 2007.  He complained 
of long-term hearing loss and tinnitus.  By way of history it was 
noted that the Veteran was a welder in the Navy and reported some 
noise exposure from big guns firing aboard his ship.  The Veteran 
stated that he did not believe his hearing loss was from noise 
exposure, but rather from ear infections during service.  He 
denied any post-service occupational or recreational exposure to 
noise.  The Veteran was noted to making a point of telling the 
examiner that prior to entering the Navy he had no history of ear 
or hearing problems and that he wanted to make that clear.  He 
said that records which showed otherwise were false.  He reported 
a history of tinnitus for the past several years.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
65
75
LEFT
45
60
55
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The finding was conductive type hearing 
loss in both ears with intermittent bilateral tinnitus.  The 
examiner opined that the current hearing loss and tinnitus are 
less likely as not caused by or the result of military service.  
The examiner noted that the claims file was reviewed.  It was 
noted that in April 1952, on his pre-enlistment physical, the 
Veteran gave a positive response to ear nose and throat trouble 
and running ears.  His inservice treatment in 1953 was noted and 
it was pointed out that by history, the Veteran had several cases 
of ear infections in childhood.  In June 1963 he reported that he 
had difficulty in hearing as long as he could remember.  The 
examiner reported that based on the evidence of record, it 
appears that the Veteran's hearing loss is the result of ear 
disease which pre-existed his military service and that therefore 
it was his opinion that the current bilateral hearing loss and 
tinnitus are less likely as not caused by or the result of 
military service.  

Private records show that in September 2007, the Veteran was 
evaluated for ear problems and hearing loss.  The examiner stated 
that the Veteran would have disability with his hearing for the 
rest of his life and that this is probably due to severe external 
otitis from active duty in the Navy.  

The Veteran was examined by VA's otolaryngology department in 
October 2007.  The claims file was reviewed.  The Veteran's 
history was noted.  The Veteran's ears were examined.  The 
examiner opined that the Veteran's conductive hearing loss is a 
pre-existing condition and is less likely as not caused by or the 
result of military service.  It was noted that tinnitus is 
related to a slight sensorineural component of the hearing loss 
and is not likely to be related to his in-service disease 
process.  

The Veteran testified before the undersigned in July 2006.  It 
was stated that his tinnitus began in 1953 and has continued ever 
since.  It was also reported that his hearing loss started in 
service.  

In April 2009, addendum opinions were offered by VA.  These were 
provided by the VA examiners who had previously examined him in 
2007.  The claims file was reviewed.  The medical history was 
documented.  The examiner stated the in April 1952, the Veteran 
noted on his pre-induction physical that he had had ear nose and 
throat trouble and running ears and that this would indicate that 
the Veteran's chronic otitis media preexisted service.  It was 
noted that service records and VA records showed the Veteran had 
a life long history of hearing loss and ear infections.  The 
examiner stated that hearing tests obtained after the Veteran 
discharge showed mild conductive hearing loss bilaterally 
indicating that his hearing did not decline beyond mild loss 
levels until several years had passed after his discharge.  It 
was opined that the evidence does not suggest that the Veteran's 
bouts of otitis media while in the Navy further aggravated his 
pre-existing hearing loss and that given that his canal atresia 
is a congenital birth defect, it is unlikely that the bouts of 
otitis media increased the severity of that condition.  The 
examiner stated that it was also his opinion that the Veteran's 
tinnitus is likely to be causally related to his pre-existing 
birth defects as opposed to any incident that occurred in 
service.  The examiner noted that in regards to the private 
examiner's September 2007 statement relating the Veteran's 
hearing loss to otitis during service, he respectfully disagreed.  
He stated that the private opinion was rendered without review of 
the Veteran's medical records and that the opinion was based on 
history.  

Another VA examiner offered an addendum opinion in June 2009.  He 
stated that the Veteran's initial examination and audiogram at 
service entrance was normal.  He disagreed with the September 
2007 private opinion and stated that the canal stenosis was as 
likely as not aggravated by the ear infections in service.  

Analysis

The Veteran claims that he is entitled to service connection for 
bilateral hearing loss.  He claims his hearing loss is due to the 
ear infections for which he was treated during service.  It is 
noted that he has also testified during his hearing before the 
undersigned that he was exposed to noise aboard ship in the Navy 
working  in a shop where welding was done.  

The initial question is whether the Veteran's hearing loss was 
present prior to service.  The record discloses that the hearing 
examination during the Veteran's April 1952 pre-induction 
physical examination showed his hearing to be normal.  As well, 
his September 1952 active duty examination report shows normal 
hearing.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated 
that the presumption of soundness attaches only where there has 
been an induction (enlistment) medical examination, and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted that 
the regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, and 
that history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (2009).  The Board 
concludes, accordingly, that the presumption of soundness at 
entrance attaches.

However, this presumption is rebutted by the evidence of record.  
In this regard, the Board finds that the medical evidence of 
record clearly and unmistakably shows that the Veteran had 
hearing problems that existed prior to service.  This evidence 
consists of the service record of July 1953 when he reported that 
he had had difficulty hearing for as long as he could remember 
and that he had to be seated in the front of the class during 
school.  He again reported having been hard of hearing all his 
life in November 1958 on VA treatment.  When he was examined by 
VA in October 2007, the examiner stated that the Veteran's 
conductive hearing loss was a pre-existing condition.  This was 
restated in the April 2009 addendum and that he had a life long 
history of hearing loss.   

With respect to whether the evidence clearly and unmistakably 
establishes that the bilateral hearing was aggravated by active 
duty, the Board notes that the Veteran's service treatment 
records show that he complained of and was treated for ear 
infections during service; however he did not seek treatment for 
any complaint of hearing loss.  He was ultimately given a 
diagnosis of to atresia, external ear canals, congenital and 
bilateral.  It was determined to be disabling and the physical 
evaluation board found the Veteran to be medically unfit.  It was 
also determined that the atresia, external ear canals, congenital 
and bilateral existed prior to service and was not permanently 
aggravated by service.  It is noted that on hearing testing 
during service there was a decrease in the whispered ear 
findings.  However, the post-service medical evidence contains 
information regarding initial treatment in 1958 for a complaint 
of decreasing hearing.  This is approximately 5 years after the 
Veteran was discharged from active service.  Additionally VA 
examiners have stated that the hearing loss is due to the pre-
existing ear disease and not caused by or the result of military 
service.  (See, September and October 1997 VA examination 
reports).  Further in April 2009, a VA examiner stated that the 
bouts of otitis media in service did not aggravate the pre-
existing hearing loss or increased the severity of the condition.  

The record contains several medical opinions that address the 
etiology of the Veteran's hearing loss.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting 
for evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v.  
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does not 
have the same probative value.  

Factors that may be considered in assessing the probative value 
of a medical opinion include a physician's access to the claims 
file or pertinent evidence, the thoroughness and detail of the 
opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the opinion 
offered, the degree of certainty provided, and the qualifications 
and expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Accordingly, the Board concludes that the September 2007 private 
medical opinion is of limited probative value and is not 
sufficient to raise a reasonable doubt.  

The private medical opinion dated in September 2007 indicating 
that the Veteran's hearing loss is probably due to severe 
external otitis during service is of limited probative value.  
The opinion is not based upon a complete medical history of the 
Veteran because it fails to address the Veteran's preservice 
history of hearing problems, any inservice findings or any post 
service findings.  The opinion does not address the pertinent 
question of whether the preexisting hearing loss permanently 
underwent an increase in severity during active service.  
Finally, the opinion is not definite in that the examiner stated 
that the hearing loss is "probably" due to the ear infections 
in service, and he offers no rationale for his finding.  

The VA examiners, after thorough review of the Veteran's claims 
file, to include his service medical history and post-service 
medical history, as well as examination of the Veteran, concluded 
that the Veteran's hearing loss pre-existed service and was not 
aggravated thereby.  The Board finds that the VA examiners' 
opinions were based upon a thorough review of the claims file, 
provided a discussion of the evidence, and provided a rationale 
for the opinions.  As such, these opinions are highly probative.   

The Veteran has asserted that he did not have hearing problems 
prior to service and that he has experienced hearing loss since 
his period of active service.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that lay evidence 
is one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting  
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet.  
App. 303 (2007). 

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinso 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App.  
252, 254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains). 

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as a decrease in hearing.  
Furthermore, the Veteran can attest to decreased hearing over 
time.  However, the Veteran is not shown to be competent to 
establish an etiological nexus between any current hearing loss 
and his period of active duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In sum, the competent evidence does not establish that the  
Veteran's currently-diagnosed hearing had its onset in service, 
within one year following separation, or is etiologically related  
to service to include having been aggravated during service.  
Hearing loss is complained of in the file approximately 5 years 
after service, and approximately 20 years after separation, the 
Veteran filed a claim for service connection for hearing loss in 
May 1980.  This significant lapse of time is highly probative 
evidence against the Veteran's claim of a nexus between a current 
hearing loss and active military service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir.  2000) (holding that a significant lapse 
in time between service and post- service medical treatment may 
be considered in the analysis of a service connection claim).  
The Board notes that the Veteran made a point of reporting during 
a recent VA examination that he had no history of ear or hearing 
problems prior to entering the Navy and that records which showed 
this were false.  He also testified that his hearing loss began 
in service.  The Board has reviewed the file and the record 
overwhelmingly shows that he has consistently reported having 
hearing and ear problems prior to service.  The statements of 
beginning in service are inconsistent and contradicted by the 
medical evidence of record.  The Veteran's inconsistencies show 
that the lay evidence is not a credible history and lessen his 
credibility.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

In sum, the evidence clearly and unmistakably establishes that 
the Veteran suffered from a hearing loss prior to entrance on 
active duty, and that the underlying disorder was not worsened by 
active service.  Rather, the Veteran merely experienced a 
temporary exacerbation of symptoms during service.  Even 
temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence of aggravation 
unless the underlying condition worsened.  See Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The first post-service record of 
hearing problems was in 1958, approximately 5 years subsequent to 
the Veteran's discharge from service. Moreover, the most 
probative of medical opinions of record are against the claim.  
Therefore, the evidence clearly and unmistakably establishes that 
the Veteran's pre-existing hearing loss was not aggravated by 
active duty.

Accordingly, the Board finds that service connection is not 
warranted for bilateral hearing loss.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Tinnitus

As noted above, to establish service connection for an injury, 
the United States Court of Appeals for Veterans Claims (Court) 
generally requires a Veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

The Veteran has been diagnosed with tinnitus.  He claims that 
tinnitus has been present since service.  However, the record 
does not support a finding that service connection for tinnitus 
is warranted.  In considering the lay and medical history as 
detailed above, the Board notes that the amount of time that 
elapsed between military service and first post-service evidence 
of complaint or treatment can be considered as evidence against 
the claim.  Maxson v.  Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board also notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Similarly, the U.S. Court 
of Appeals for Veterans Claims has held that when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In the present case, the tinnitus is capable of lay observation 
and thus the Veteran's statements constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
Again, service treatment records do not show any complaints or 
findings of tinnitus.  Post-service records are silent for over 
40 years for any complaints of tinnitus, and no medical 
professional has endorsed a connection between tinnitus and 
service.  In reporting the onset of his symptomatology, the 
Veteran has stated that tinnitus began in service, as well he has 
stated that it began "for the past several years" in 2007 on VA 
examination.  Thus the appellant is not a reliable historian.  
Further inconsistencies are found in that in his July 1953 claim 
for a condition of the ears, and his May 1980 request to reopen a 
claim for hearing problems, the Veteran failed to seek 
compensation for tinnitus, and yet by his own testimony 
symptomatology was already present.  His silence when otherwise 
affirmatively speaking constitutes negative evidence. 

Given inconsistencies in the record, the Veteran's credibility is 
reduced and his statements are of limited probative value in 
establishing chronicity and continuity of symptomatology.  The 
Board finds the 40 year gap between separation from active 
service and the first complaint of tinnitus, his negative service 
records, his 2007 statement establishing a post-service onset, 
and the lack of any medical opinion linking tinnitus to service, 
to be more probative than the Veteran's statements alleging 
continuity.  In his VA examinations, the examiners have 
documented the Veteran's history using both his claims file and 
his own reports, and reached well- reasoned conclusions 
consistent with the facts reported.  

In sum, the more probative evidence establishes that the current 
tinnitus first developed decades after service and that it is 
unrelated to service.  In conclusion, the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet.  
App. 49, 54-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


